Title: To George Washington from Tobias Lear, 9 December 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] Decr 9th 1795
          
          I had the honor to address you on the 7th inst. acknowledging the receipt of your respected favors of the 30th of Novr & 2d inst.
          The Assembly of this State have postponed the decision on the Potomac business ’till friday the 11th inst. ’till which the Directors do not feel themselves authorized to make any engagements on account of the Company, as the funds from the first subscription are nearly exhausted, and it depends upon the doings of this Assembly whether they can calculate upon aid from th[e] New Shares or not, and therefore they must wait the decision of the Legislature before anything can be said to Mr Myres. Such a Character will be extremely useful, and indeed necessary, in the prosecution of the work—and it is with the deepest regret that they risque the loss of this Gentleman’s services by being

obliged to postpone an answer to his propositions. The moment this State decides there will be a meeting of the board & a final answer given on this subject.
          Fanny and the Children are in good health and unite with me in most respectful & affectionate regards. I have but a moment to write & Fanny would hae the pleasure of enclosing a letter for Mrs Washington. I have the honor to be, my dear Sir, with the purest respects & most sincere attachment, your grateful & affectionate friend
          
            Tobias Lear
          
        